Citation Nr: 0640023	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error in the initial 
March 21, 2002 rating decision that denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from February 1952 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision that, 
inter alia, denied the claim on appeal.

As a preliminary matter, the Board notes that, since 
September 2002, the veteran was represented by the Military 
Order of the Purple Heart (MOPH); however, in November 2004-
prior to the rating decision on appeal-the MOPH revoked its 
representation of the veteran.  This fact was reiterated in a 
January 2005 memorandum to the RO.  The veteran has proceeded 
in this appeal unrepresented.


FINDINGS OF FACT

1.  In a March 21, 2002 decision, the RO denied the veteran's 
claim for service connection for PTSD.  After receiving 
additional evidence, the RO confirmed the denial in an August 
27, 2002 decision.  Although notified of each denial, the 
veteran did not initiate an appeal.

2.  Although the veteran contends that the RO erred in March 
2002 when it failed to grant entitlement to service 
connection for PTSD, he has not established, without debate, 
that the correct facts, as they were then known, were not 
before the RO; that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the time; or that, but for any such alleged error, the 
outcome of the decision would have been different.




CONCLUSION OF LAW

Clear and unmistakable error in the March 21, 2002 rating 
decision has not been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2006); 38 C.F.R. § 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. § 5100 et seq. (West 
2002).  Regulations implementing the VCAA are set forth at  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
VCAA redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) noted that a clear and unmistakable error 
(CUE) claim is not a claim for benefits, but rather is a 
collateral attack on a final decision.  Thus, one requesting 
reversal or revision on the basis of CUE is not a claimant 
within the meaning of the VCAA, and therefore, the notice and 
development provisions of the VCAA do not apply to claims 
based on CUE.  

In this case, as the RO notified the veteran of the bases of 
the denial, and afforded him full opportunity to present 
information and argument in response, the Board finds that 
the matter on appeal is ready for consideration, on the 
merits.



B.  Analysis

In the March 2002 rating decision that is the subject of this 
appeal, the RO denied service connection for PSTD because the 
veteran did not have a diagnosis of PSTD at that time.  
Although notified of the denial a few days later in March 
2002, the veteran did not initiate an appeal.  Rather, the 
veteran submitted additional evidence.  The RO continued the 
denial in an August 27, 2002 rating decision.  Although 
notified of the denial a few days later in August 2002, 
again, the veteran did not appeal.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise a claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran has essentially argued that the RO misapplied the 
provisions of 38 U.S.C.A. § 5107(b) which state that when 
there is an approximate balance of the positive evidence with 
the negative evidence, the benefit of the doubt shall be 
resolved in favor of the veteran.  The crux of the veteran's 
argument is that the RO should have found that the veteran 
was assaulted during active duty service based on the 
evidence in his service medical records, his statements, and 
the statement of his wife.

At the time of the RO's March 2002 denial, the service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the disorder; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor(s) actually occurred.  38 C.F.R. 
§ 3.304(f) (2001).

The evidence of record at the time of the March 2002 rating 
decision included private medical records, VA medical records 
and a June 2001 VA PTSD evaluation report.  The June 2001 VA 
report stated that the results from psychometric testing were 
equivocal due to extremely elevated validity indices and that 
it was unclear if, or to what degree, the stress of an active 
disability claim and the issue of secondary gain impacted the 
veteran's clinical presentation.  Although these medical 
records reveal that the veteran had numerous psychiatric 
diagnoses, including depression, delirium, dementia, anxiety 
and paranoid personality disorder, there was no evidence of 
record indicating that the veteran had a clear diagnosis PSTD 
as of March 2002.  

While the veteran subsequently submitted, along with other 
evidence, medical records indicating possible PTSD, and the 
RO continued the denial of the claim (on the basis that the 
diagnosis was not clear, and that the veteran's alleged 
stressor was not established) in August 2002, the fact 
remains that, at the time of the March 2002 decision, there 
was no clear diagnosis of PTSD of record.  As, on these 
facts, as an essential criterion for service connection for 
PTSD was not met-regardless of whether or not the veteran 
had established that the remaining criteria were met-the 
RO's March 2002 denial was consistent with the evidence and 
the extant legal authority. 

As such, the Board finds there was no CUE in the March 2002 
rating decision that denied entitlement to service connection 
for PTSD based on lack of a diagnosis of  PSTD.  

The Board points out that, in the subsequent August 2002 
rating decision, the RO observed that the veteran had 
provided numerous conflicting accounts of how many times he 
was assaulted during active duty service, claiming to have 
been sexually assaulted anywhere from two to twelve times.  
The RO also noted his lack of detail regarding the assaults 
and the lack of any official documentation of the assaults.  
The RO noted the veteran's service medical records which 
showed a tiny laceration of the frenulum in 1954 and 
gonococcus urethritis in 1954.  The RO also noted the 
veteran's statements and the statement of his wife as well as 
the private and VA medical evidence and concluded that the 
preponderance of evidence failed to establish that the 
veteran was sexually assaulted during active duty service.  

As indicated above, the veteran did not appeal the August 
2002 denial, and has not specifically identified that 
decision as involving CUE.  To whatever extent the veteran 
may imply that that decision was also incorrect-by asserting 
that the RO improperly concluded that the preponderance of 
the evidence was against a finding that the veteran was 
sexually assaulted during active duty service-such is 
nothing more than a disagreement with how the RO evaluated 
the facts of case, which, as noted above, does not rise to 
the level of a claim of CUE.  See Luallen,  8 Vet. App. at 
95. 

Inasmuch as the veteran has not established, without debate, 
that the correct facts, as they were then known, were not 
before the RO; that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that CUE in the RO's March 21, 2002 rating 
decision, as contended, has not been established.  See 
38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. At 43-44; Russell, 3 
Vet. App. 313-314.




ORDER

As the March 21, 2002 rating decision that denied entitlement 
to service connection for PTSD did not involve CUE, the 
appeal denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


